WHEREAS, the opinion rendered by this Court on November 7, 1989, (561 So.2d 1185), reversed the convictions of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, 572 So.2d 1379, by its opinion filed January 3, 1991, and its mandate now lodged in this Court, quashed a portion of this Court’s opinion;
NOW THEREFORE, this Court’s opinion filed November 7, 1989, except as is affirmed by the opinion of the Supreme Court, is vacated; the opinion of the Supreme Court is herewith made the opinion of this Court, and this cause is remanded to the trial court for further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).